Citation Nr: 1132515	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right foot disability, including as secondary to service-connected residuals of right tibia and fibula fracture.  

2.  Entitlement to an increased rating for right tibia and fibula fracture residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matters on appeal were remanded to the RO in July 2009 and December 2010, the latter time for a travel Board hearing which was held before the undersigned Veterans Law Judge in March 2011.  There had also been a Board hearing in September 2008 before a Veterans Law Judge who no longer is employed by the Board.

Transcripts of the September 2008 and March 2011 Board hearings are associated with the Veteran's claims folder.  At the last hearing, the record was held open for 30 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically records of treatment he was about to receive.   However, this period has expired without additional evidence being submitted to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran feels that he has a right foot disability, including a neuralgia, that is due to his service-connected residuals of his right tibia and fibula fracture.  Service treatment records reveal that he sustained a right distal fibula fracture in December 1984, and that he had an ecchymotic area over the dorsum of his foot at the time.  

In July 2009, the Board requested a medical opinion as to whether there was a relationship between any right foot disability.  An assessment as to the severity of the Veteran's service connected residuals of his right tibia and fibula fracture was also needed.  

During a December 2009 VA examination, the Veteran described pain as occurring across the lateral aspect of his right foot, and the examiner felt that it was radiation of pain across the right ankle.  No neurological findings were made.  However, reference is made to a November 2005 private podiatry report wherein the Veteran was assessed with right foot neuralgia of unknown etiology, as well as with right foot peroneus tertius tendonitis.  As this diagnosis was made to during appeal period, the Veteran has satisfied the threshold evidentiary burden of establishing he has current disability. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim)  

Thus, the VA examiner did not fully answer the Board's question or address the matter of whether any current peroneus tendonitis is related to service manifestations or was caused or aggravated by the service-connected right tibia and fibula fracture.  Moreover, the examiner in December 2009 did not make any neurological findings, whereas an April 2006 podiatry report indicated that the Veteran had had slightly decreased sensation in the dorsal lateral aspect of his right foot and a positive Tinel's sign with percussion of the lateral dorsal cutaneous nerve, with tingling sensations radiating out onto the lateral aspect of his fifth digit of his right foot.  Also, during the Veteran's recent testimony before the undersigned in March 2011, he testified that his symptoms include stiffness and soreness of his foot.  Another VA examination will be requested for the Veteran's right foot, as indicated below. 


It appears based on March 2011 testimony that the Veteran was intending to see a podiatrist and then submit additional relevant medical evidence within 30 days following his March 2011 hearing.  However, that time has passed without the receipt of any additional relevant medical records of treatment being received.  A request will therefore be made for any additional medical records of treatment the Veteran has received.  

Additionally, during the Veteran's March 2011 hearing, he indicated that he has weakness and fatigue of his right ankle, and he complained of weakness and loss of endurance at the time of the December 2009 VA examination, but the examiner in December 2009 did not make any findings concerning weakness, fatigue, or loss of endurance.  Moreover, the Veteran denied instability at the time of the December 2009 examination, but indicated during his March 2011 hearing that at times he has instances of instability.  This is an indication that his right ankle disability may have become worse since the 2009 VA examination.  In light of all of above, another VA examination will be conducted for the Veteran's right ankle as well.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant medical records of treatment that the Veteran has received for right ankle or right foot problems.  

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of any right foot disability present, and the extent and severity of his service-connected right tibia and fibula fracture disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed.  


The examiner should report the range of motion measurements for the right ankle, in degrees.  He should also address whether there is any right ankle pain, weakened movement, excess fatigability, loss of endurance, or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether right ankle pain significantly limits functional ability during flare-ups or when the right ankle is used repeatedly.  All limitation of function of the right ankle must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also be asked whether there is any right ankle instability, and if so, the amount, should be reported.  

Next, based upon the examination results, an interview of the Veteran, and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current right foot disability, including any peroneus tertius tendonitis or impairment due to nerve damage, was caused or aggravated by the Veteran's service-connected right tibia and fibula fracture disability.  If any current right foot symptomatology is simply a manifestation/symptom of a service-related disability, the examiner must state so.  The examiner should consider and discuss the findings of the November 2005 podiatry assessment, which diagnosed peroneus tertius tendonitis, and the December 2009 VA examination report.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right foot disorder (i.e., a baseline) before the onset of the aggravation.

The examiner should provide a rationale for the opinion.  If the examiner cannot provide opinion without resorting to mere speculation, such should be stated with a supporting explanation.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


